Citation Nr: 0425167	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left eye trauma with no light perception, 
retained foreign body, retinal scarring and atrophy (eye 
disorder), currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for service-connected 
headaches, secondary to left eye trauma, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before a Decision Review 
Officer at the RO in August 2002.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrates no vision or 
light perception in the left eye and visual acuity in the 
right eye as 20/30, near and far.  

2.  Competent medical evidence demonstrates subjective 
complaints of daily headaches, but no clinical diagnosis of 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent is 
not warranted for residuals of left eye trauma with no light 
perception, retained foreign body, retinal scarring and 
atrophy.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6066 (2003). 

2.  The criteria for an evaluation in excess of 10 percent is 
not warranted for headaches.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
initial unfavorable agency decision in April 2000.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a January 2003 
notification letter and March 2004 supplemental statement of 
the case (SSOC).  The VA fully notified the veteran of what 
is required to substantiate such claims in these documents.  
In addition, the March 2004 SSOC provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The duty to 
assist letter and the SSOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
and testimony from the veteran.  It does not appear that 
there are additional records that are necessary to proceed to 
a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating Claims

The veteran was initially granted service connection for left 
eye disorder in a July 1979 rating decision.  The veteran was 
awarded a 30 percent evaluation, effective May 1979.  In a 
November 1992 rating decision, the RO increased the veteran's 
evaluation from 30 to 40 percent, effective July 1992.  

In a November 1992 rating decision, the RO granted service-
connected for headaches secondary the left eye trauma and 
awarded a noncompensable evaluation at that time.  In a July 
1993 rating decision, the RO increased the veteran's 
evaluation to 10 percent, effective April 1993.  The current 
appeal arises from the veteran's increased rating claims 
received in October 1999.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

A. Left Eye Disorder

The veteran contends that his left eye disorder warrants an 
increased evaluation.  The best distant vision obtainable 
after best correction by glasses will be the basis of rating 
visual acuity, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2003).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2003).

The RO evaluated the veteran's left eye disorder, rated as 40 
percent disabling, under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6066.  Under this diagnostic code, a 40 
percent evaluation is warranted where the evidence shows 
anatomical loss of one eye and visual acuity is measured at 
20/40 in the other eye.  Under DC 6066, an additional 10 
percent rating is warranted if there is an inability to wear 
an artificial eye.  38 C.F.R. § 4.84a.  Furthermore, 38 
C.F.R. § 4.84a, DC's 6063-6065, allow for evaluations from 50 
percent to 100 percent where there is an anatomical loss of 
one eye and loss of visual acuity in the other eye is greater 
than 20/40 (e.g. 20/50, 20/70, 20/100, etc).  

Upon review, the veteran testified in August 2002 that he 
could not see at all with his right eye.  However, the 
medical evidence, specifically VA examination reports in 
March 2000 and January 2004, do not show a loss of visual 
acuity in the right eye that is greater than 20/40.  VA 
examination in March 2000 indicated that vision in the 
veteran's right eye was 20/25 corrected acuity and 20/30 near 
vision corrected.  In the January 2004 VA examination report, 
the veteran's right eye vision was noted as 20/30 at near and 
far.  Moreover, the January 2004 VA examiner indicated that 
examination of the right eye was normal with the exception of 
presbyopia, which is a decrease in near vision due to the 
veteran's age.  There were no findings indicating that the 
veteran was unable to wear an artificial eye.

Based upon the medical evidence of record, an increased 
evaluation is not warranted.  There is also no medical 
evidence that the veteran is entitled to a 10 percent 
increase for an inability to wear an artificial eye.  

As the preponderance of the evidence is against the claim for 
an increased evaluation in excess of 40 percent for left eye 
disorder, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Headaches 

The veteran asserts that his headaches warrant an increased 
evaluation.  The RO rated the veteran's service-connected 
headaches under the provisions of Diagnostic Code 8100.  
38 C.F.R. § 4.124a.  Under this diagnostic code, migraine 
headache disorders with characteristic prostrating attacks 
averaging one in 2 months over last several months warrants a 
10 percent disability evaluation.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
disability evaluation.  Migraine headache disorders with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  It is important to note that the applicable rating 
criteria link the disability evaluation for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.

At his personal hearing in August 2002, the veteran testified 
that he experiences headaches on a daily basis.  The 
headaches are real sharp and go all the way into the back of 
his head.  The pain lasts three to three-and-a-half hours 
every day.  He takes Ibuprofen three times a day.  The 
veteran testified that sometimes he takes his medication and 
lays down for as long as five, six, or seven hours.  

Upon review, the medical evidence demonstrates that the 
veteran has complained of experiencing headaches on a daily 
basis.  However, these daily headaches are not migraine 
headaches with characteristic prostrating attacks.  VA 
examination report dated in March 2000 indicated that the 
veteran's post-traumatic non-specific headaches do exist, 
although it appears to be a tension-type of headache as well.  
The diagnosis was post-traumatic headache mixed with tension-
type of headache.  The examiner stated that he was unable to 
diagnose migraine headaches.  

VA examination report dated in February 2004 found that the 
veteran does experience many headaches starting in the left 
orbit and going to the left frontal, left parietal and left 
occipital area.  The veteran receives regular relief from 
Ibuprofen. However, the examiner found that there was no 
prostration from the headaches, but noted that the veteran 
was sleepy with the Ibuprofen.  

In short, although there is evidence of daily headaches, the 
clinical evidence does not show a diagnosis of migraine 
headaches with characteristic prostrating attacks occurring 
an average of once a month over last several months.  
Therefore, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 10 
percent under DC 8100 at this time.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximately balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

C.  Extraschedular Consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected left 
eye or headache disorder and there is no objective evidence 
that the veteran's left eye or headache disorders, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

An evaluation in excess of 40 percent for residuals of left 
eye trauma with no light perception, retained foreign body, 
retinal scarring and atrophy is denied.  

An evaluation in excess of 10 percent for headaches is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



